Citation Nr: 1235276	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  04-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In September 2006, the Veteran testified at a Board hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the record.

This appeal was previously before the Board.  In March 2007, the Board remanded the claim (regarding whether new and material evidence had been submitted to reopen a claim for service connection for hearing loss) so that additional records could be obtained.  In October 2009 the Board reopened the claim for service connection for bilateral hearing loss and remanded it so that the Veteran could be scheduled for a VA examination.  In March 2011 the Board remanded the case again for clarification from the examiner.  The case has been returned to the Board for further appellate consideration.   As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished. 

2.  Left ear hearing loss was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation nor does the record contain any indication that the Veteran currently has a left ear hearing loss disability.  

3.  Right ear hearing loss was not present during active service and right ear hearing loss was not manifested to a compensable degree within the first post-service year, and the Veteran's current right ear hearing loss disability is not causally related to his active service or any incident therein, including reported acoustic trauma.


CONCLUSIONS OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In an October 2002 letter issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims of service connection, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondence in October 2002.  This letters detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in a March 2006 letter.  The claim was then readjudicated in the June 2009 supplemental statement of the case.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  Multiple inquires were made for treatment records for an evaluation the Veteran reported occurred at Walter Reed Army Hospital in 1967 or 1968.  The Veteran was informed that such records were not found and in a formal finding of unavailability of records was made in March 2012.  The Veteran was afforded a VA examination in June 2010, which was supplemented by addendum opinions, by the same examiner, in July 2011 and May 2012.  The Board finds that the examination was sufficient as it was a thorough and contemporaneous examination of the Veteran that took into account subjective history, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Board is aware of no additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, and he presented testimony before the undersigned in 2006.   

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal. 

II. Analysis 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.   

A review of the Veteran's service treatment records finds that he entered service with normal hearing, as determined on the December 1965 pre-induction Report of Physical Examination.  In January 1968 he was given a physical examination, for the purpose of being released from active duty.  His ears, in general, and drums (perforation) were clinically normal.  An audiogram also found hearing acuity within normal limits.  On the January 1968 Report of Medical History, the category of ear, nose or throat trouble is checked in the negative, which stands in contrast to other categories that were checked in the positive.  The section for the physician's comments did include observations of other disorders and complaints, though there was no complaint regarding any aspect of the Veteran's hearing.  

The Veteran has reported to VA that while in Vietnam his duties included being the number one man in the firing team for a Howitzer and that on one occasion, after the gun was loaded, he did not pull away fast enough and so caught the entire muzzle blast.  See August 2003 statement.  The statement did not specify which ear was involved.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998). 

The Board discussed in detail the issue of whether the Veteran had engaged in combat with the enemy in the Board's 2007 decision and reached the finding that he had not.  Nonetheless, the Veteran's DD 214 described his duties as that of a FA (field artillery) crewman and he has reported a credible account of experiencing an entire muzzle blast in an ear at some point in time during his service.

Following his return from the Republic of Vietnam in November 1967, the Veteran reported he sought medical attention for his "ear" at Walter Reed (Army) Hospital in Washington, D.C., though the Board observes he was infantry assigned to an Army base in Oklahoma.  In the August 2003 statement the Veteran described the service clinician's actions of inserting an instrument into his ear, without specifying which one, and extracting a plug.  The Veteran did not indicate whether his hearing acuity was tested.  As noted above, no treatment records from Walter Reed Army Hospital have been located, despite requests made in 1978 and 2011.

A complete review of the service treatment records already in the claims file finds a February 6, 1968, entry, with no location indicated by the clinician, only the date.  The clinician indicated the patient stated "ear trouble and bleeding".  The remainder of that line is unintelligible.  The clinician noted cerumen plug in canal, though the clinician did not indicate which ear canal.  That this earwax plug was an acute disorder that had resolved is evidenced by the next treatment entry, dated in April 1968, when the Veteran sought treatment for an upper respiratory infection.  There were no further complaints for earwax plugs in an ear's canal in service.  

The Veteran underwent another Report of Physical Examination in late March 1968.  The ears were clinically normal and the audiogram testing of hearing acuity was again within normal limits.  However, on the March 1968 Report of Medical History, the Veteran responded in the affirmative for ear, nose, or throat trouble.  In the section for physician's comments, the service clinician wrote "partial loss of hearing DX + RX."  The Board understands this entry to mean a partial loss of hearing was assessed or diagnosed and was treated.  The Board finds this entry refers to the earwax (cerumen) plug that was removed in February 1968.  The Board finds that Veteran had candidly referred to this earwax blocking his ear when he indicated in the positive for the March 1968 Report of Medical History entry of ear trouble, as indeed, he had had ear trouble in the form of an earwax plug in the ear's canal, hence his seeking treatment on February 6, 1968.  That this March 1968 positive history referred to the February treatment entry is further evidenced by the negative history that was found on the January 1968 Report of Medical History when the Veteran did not make such a report when he had made other reports of medical disorders and his history with them.  The Board finds that the Veteran did not report chronic symptoms of decreased hearing acuity and had hearing acuity within normal range in service and upon discharge from service. 

The most probative evidence establishes that bilateral hearing loss was not present during the Veteran's active service or manifest to a compensable degree within the first post-service year.  The Veteran has not reported that he had experienced bilateral hearing loss to a compensable degree within one year of separation from service, nor has he reported that any clinician assessed bilateral hearing loss within one year of separation from service.  

The earliest treatment reports of record are VA records that begin in 1979.  The Veteran sought treatment in July 1979 for a right ear infection and right ear pain; treatment continued through to October 1979.  In an October 1979 entry the VA clinician noted right ear hearing loss had been confirmed three months prior; however this entry did not include audiogram testing results.  There was no mention of the Veteran's service or any event in service.  VA treatment reports continue in the record, with varying dates, through 2010.  These records contain other complaints of ear pain and infection; however bilateral hearing loss is not listed as a recurring problem or as part of the Veteran's history.         

The Veteran has stated that his hearing has been affected since the incident in service when he caught the muzzle blast.  He testified before the undersigned that he had no problem with his left ear and that his hearing had been affected in the right ear.  See Transcript.  

The Board finds that service connection must be denied for left ear hearing loss because there is no evidence of a current diagnosis of left ear hearing loss as defined in 38 C.F.R. § 3.385.  Service connection for right ear hearing loss must be denied because the current right ear hearing loss is not causally related to the Veteran's active service or any incident therein, including exposure to acoustic trauma.

The Veteran submitted a privately administered audiogram, apparently dated in December 2002.  There are no word recognition percentages indicated for either ear.  The graph indicated these results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
60
55
55
LEFT
10
20
25
25
25

As well, at the Veteran's June 2010 VA audiology examination the Veteran's left ear hearing was 10 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 15decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  The speech recognition for the left ear was 94 percent.  The VA examiner stated that the Veteran had unequivocally normal hearing in the left ear.  See 38 C.F.R. § 3.385. 

Therefore, the Board finds that a current hearing loss disability is not shown in the left ear.  Without evidence of a hearing loss disability under 38 C.F.R. § 3.385, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Regarding the right ear, the June 2010 VA audiology examination determined the Veteran's right ear hearing was 15 decibels at 500 Hertz, 30 decibels at 1000 Hertz, 65 decibels at 2000 Hertz, 70 decibels at 3000 Hertz, and 75 decibels at 4000 Hertz.  The speech recognition for the left ear was 84 percent.  Therefore, the Veteran's right hearing loss is considered a disability under 38 C.F.R. § 3.385 in both the private testing and the 2010 VA examination.  

The Veteran reported to the June 2010 VA examiner the incident in service when he caught a muzzle blast in his ear.  In service he had also been exposed to the noise of rifle and gunfire, diesel engines, airplanes, explosions and heavy equipment.  Post-service his occupation had been with the state prison system, where he was currently a chaplain.  He also reported current hearing difficulties in daily life in conversations on the telephone and when determining the direction of some sounds, such as the sirens of emergency vehicles.

Following the audiological testing, the examiner assessed moderately severe sensorineural hearing loss in the right ear.  The examiner reviewed the claims file and noted the service treatment records of audiometric testing in 1965 and the two testings in 1968, which demonstrated the Veteran's hearing was within normal limits when he entered service and when he separated from service.  The examiner also reviewed the VA treatment reports dated in the 1970's.  He reached the opinion that the Veteran's claimed bilateral hearing loss, in particular the left ear which was normal, was not likely caused by or the result of military noise exposure.  See June 2010 addendum, July 2011 addendum.    

The same VA examiner was asked in May 2012 to review the private audiogram testing results, recently obtained for the record.  (The Board acknowledges that the copy of the private audiogram of record appears to be dated December 20, 2002 ("12/20/2002") though the precise date has been obscured.  The VA examiner referred to the report as dated February 12, 2012; nonetheless, it is the same report as there is only the one in the claims file.)  The VA examiner reviewed the private audiogram and reiterated his opinion that the Veteran's hearing tested within normal limits in service and the private audiogram did not change his opinion.  The examiner noted the private testing found high frequencies on the right were 10 decibels better than the evaluation this examiner had completed in June 2010.  That the Veteran demonstrated hearing loss some 44 years after service did not change the fact that the Veteran demonstrated normal hearing upon his discharge from service.  

While the Veteran has reported that his hearing was affected after his ear caught the muzzle blast in service, and a VA clinician in October 1979 observed that the right ear had hearing loss, as determined three months prior, the record contains no probative evidence that the right ear hearing loss met the criteria of section 3.385 in 1979, already over 10 years after the Veteran's separation from service.  

Although the Veteran is competent to relate his symptoms of decreased hearing acuity, he has not been shown to have the requisite training or experience necessary to render him competent to state that his right ear symptoms rose to the level of a hearing loss disability in 1979.  Rather, such a determination is medical in nature and made by a mechanical application of audiometric test findings to the specific criteria set forth in section 3.385.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (noting that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed"). 

The Veteran has a current right ear hearing loss disability; however, the record contains no probative evidence that such right ear hearing loss is causally related to the Veteran's active service or any incident therein, including exposure to the acoustic trauma of a muzzle blast.  There is no medical evidence suggesting a nexus between the Veteran's current right ear hearing loss symptoms and his active service, nor has the Veteran provided credible evidence of continuous right ear hearing loss symptomatology since service.  The Veteran's statement of experiencing "affected" hearing since the muzzle blast in service is contradicted by the repeated normal hearing acuity testing in service, that included the January 1968 audiogram, and Report of Medical History, which would have taken place after his return from the Republic of Vietnam, and the March 1968 audiogram that was dated after his ear canal trouble of an earwax plug.   

In summary, the Board finds that the most probative evidence of record shows that bilateral hearing loss was not present during the Veteran's active service, manifest to a compensable degree within one year of service separation, nor does the record contain any indication that the Veteran has a current left ear hearing loss disability or a right ear hearing loss disability which is causally related to his active service or any incident therein, including exposure to acoustic trauma.  Given these findings, the Board concludes that the preponderance of the evidence in this case is against the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).
 
ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


